Citation Nr: 1444201	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-27 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II (DM) or ischemic heart disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active military duty from May 1965 to September 1968.  
This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board for additional development in February 2012 and February 2013.  

The case was again remanded to the RO in August 2013 for an additional opinion from an endocrinologist, to address medical treatise evidence cited by the Veteran, for an adequate rationale, and to provide an opinion on whether the Veteran's hypertension is related to service or to service-connected heart disease.  An opinion was obtained in November 2013 from the VA examiner who saw the Veteran in February 2013, an opinion was obtained in March 2014 from an endocrinologist, and an opinion was obtained in July 2014 from a nephrologist, with the opinions containing rationales, addressing the medical treatise evidence, and addressing whether the Veteran's hypertension is related to service or to service-connected heart disease.  

As the requested actions have been performed, there has been substantial compliance with the August 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in December 2011, and a transcript of the hearing is of record.  


FINDING OF FACT

The Veteran does not have hypertension that is related to his military service or is caused or aggravated by a service-connected disability.
CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  In accordance with the requirements of VCAA, this letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was informed in an August 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional relevant private evidence was subsequently added to the case after either letter.  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA evaluations, with nexus opinions, were obtained in November 2013, March 2014, and July 2014.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they involve review of the record, relevant examination of the Veteran, and opinions on whether the Veteran has hypertension due to service or to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his December 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  At the December 2011 travel board hearing, the Veteran's representative, the Florida Department of Veterans Affairs, and the undersigned VLJ asked the Veteran questions about the bases for the service connection issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  The case was subsequently remanded several times for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for hypertension.  He contends that hypertension is causally related either to service or to service-connected DM or ischemic heart disease.  In his August 2009 substantive appeal, the Veteran referred to a Mayo Clinic Web site in which it is noted that DM dramatically increased the risk of cardiovascular disease, including high blood pressure.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  



Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Although somewhat difficult to read, the Veteran's service treatment records reveal blood pressure readings of 108/88 in May 1965.  He complained of blackouts in January 1968.  His blood pressure on separation medical evaluation in August 1968 was 130/84; it was noted that he had had dizziness during Tech School, where he was treated with Donnatal.

VA treatment records reveal elevated blood pressure readings of 144/110 in March 1982, 120/90 and 144/94 in October 1983, 124/98 in June 1984, 140/100 in September 1991, 140/90 in November 1991, and 140/104 in March 1992.  It was reported on VA hospitalization in November 1991 that the Veteran had a history of DM since 1986.  Hypertension of recent onset was diagnosed in April 1993 and hypertension was again diagnosed in October 1993.  

It was noted when the Veteran was examined by VA in March 2006 that he had been diagnosed with diabetes in 1977.

On VA compensation and pension evaluation in April 2006, the examiner diagnosed hypertension and concluded, after examination of the Veteran and review of the record, that the Veteran had hypertension without renal disease and with a creatinine of less than 3 that could not be causally related to service-connected DM without resorting to speculation.

The Veteran testified at his December 2011 travel board hearing that he has had hypertension for 20-25 years, that his heart problems started in approximately 1972 or 1973, and that he was told by a VA doctor that his hypertension is related to his DM.   

According to a VA examination report dated in July 2012, DM was diagnosed in 1977 and hypertension was diagnosed in the early 1980s.  After examination of the Veteran and review of the record, the examiner concluded that it was less likely than not that the Veteran's hypertension is caused by or the result of service-connected DM or heart disease because the consensus of the medical literature does not show that diabetes is a cause of hypertension and because the Veteran's heart disease predated his hypertension.  The examiner also concluded that the Veteran's hypertension was not aggravated by his DM or heart disease because he has only had to have adjustments to his anti-hypertensive medication to achieve acceptable values, meaning that there has been no aggravation of his hypertension.
An in-person evaluation, with review of the record, was conducted by a different VA physician in February 2013.  According to this examiner, medical literature does not support the contention that DM causes hypertension.  The examiner noted that the Veteran's heart disease was not diagnosed until approximately 30 years after his hypertension was diagnosed.  The Veteran's hypertension was considered reasonable well controlled on 1-2 anti-hypertension medications and has not required escalation doses or adjustments.  The examiner concluded that the current severity of the Veteran's hypertension was no worse than baseline.

A supplemental opinion was obtained in November 2013 from the physician who evaluated the Veteran in February 2013, in response to the August 2013 Board remand.  After reviewing the record, the VA physician concluded that the Veteran's hypertension was less likely than due to a service-connected condition, as the medical literature does not support the contention that diabetes causes hypertension.  The Veteran, whose risk factors for hypertension included obesity, a family history, and past tobacco use, developed hypertension in the 1980s but did not develop heart disease until the mid-2000s.  The examiner concluded that there was no aggravation of the Veteran's hypertension by a service-connected disability, as his hypertension is well controlled on low dose monotherapy.

According to an evaluation obtained in March 2014 from a VA endocrinologist, which is based on a review of the record, the Veteran's hypertension is adequately controlled on medication and the relevant medical literature does not support the claim that diabetes directly causes hypertension.  Although diabetes can affect the kidney filtration system, contributing to hypertension, the endocrinologist noted the Veteran's other risk factors for hypertension.  As there was no indication of uncontrolled hypertension, there was no need for an endocrine work-up.  The endocrinologist recommended that the case be reviewed by a nephrologist for any secondary causes for the Veteran's hypertension.

After review of the record, a VA nephrologist noted in July 2014 that the Veteran had been on NSAIDS (nonsteroidal anti-inflammatory drugs) since 1994, which certainly could have worsened his blood pressure and/or contributed to hypertension.  Chronic kidney disease developed in 2004 and has progressed since then.  It was noted that the Veteran had several risk factors for hypertension, including morbid obesity, sleep apnea, hypothyroidism, and a remote history of smoking.  According to the nephrologist, the Veteran has essential hypertension and his chronic kidney disease does not appear to have caused his hypertension.

The above evidence does not show any elevated blood pressure readings in service.  Elevated blood pressure readings were not shown until 1982, which is a number of years after service discharge, and hypertension was not diagnosed until April 1993.  The recent VA opinions on file, dated from July 2012 to July 2014, which are based on a review of the record and include a rationale for most of the opinions, are against the claim for service connection for hypertension on either a direct or a secondary basis.  Although the Veteran has cited to a Mayo Clinic Web site in which it is reported that DM can dramatically increase the risk of cardiovascular disease, including high blood pressure, it is noted by several VA examiners in this case that the Veteran's service-connected ischemic heart disease did not begin until many years after his hypertension.  The VA medical opinions on file, which are based on a review of the record and relevant medical literature, with the Veteran being physically examined in 2012 and 2013, conclude that the Veteran had several risk factors for hypertension, such as obesity, a family history, and past tobacco use, and that his hypertension was not causally related to  service-connected DM or heart disease.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current hypertension to service or to service-connected disability.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes hypertension.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has hypertension due to service or to service-connected disability.  The diagnosis of hypertension and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  In fact, the Veteran has not contended that he has had hypertension since service.

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


